        Case 1:16-cv-04540-VSB-OTW Document 91 Filed 05/15/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                         :
SIBYL COLON,
                                         :
                        Plaintiff,       :                       16-CV-4540 (VSB) (OTW)
                                         :
              -against-                  :                               ORDER
                                         :
NEW YORK CITY HOUSING AUTHORITY, et al., :
                                         :
                        Defendants.      :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the parties’ joint agenda for the May 16, 2019 Status

Conference. (ECF 90). It appears that both outstanding disputes rely on a deposition transcript

that has not yet been created, meaning that these disputes will not be ready to be fully

discussed at the May 16 Conference.

         Accordingly, the May 16, 2019 Status Conference is ADJOURNED sine die. The parties

shall continue to meet and confer regarding the two raised disputes. If resolution cannot be

reached, the NYCHA Defendants shall file a joint letter motion to compel and for attorney’s

fees, limited to five pages, by May 28, 2019. Such letter motion shall have attached the full

deposition transcript of Allison Williams. Plaintiff’s Opposition, limited to five pages, due June

11, 2019. No replies permitted.


         SO ORDERED.



                                                                 s/ Ona T. Wang
Dated: May 15, 2019                                                         Ona T. Wang
       New York, New York                                          United States Magistrate Judge
